 
EMPLOYEE EMPLOYMENT AGREEMENT
 
THIS EMPLOYEE EMPLOYMENT AGREEMENT (the “Agreement”) is made, entered into, and
effective as of November 1, 2010 (“Effective Date”) by and between OncoVista
Innovative Therapies, Inc., a Delaware corporation (the “Company”), and Tamas
Bakos, an individual (the “Employee”).
 
RECITALS
 
WHEREAS, the Company is currently engaged in the development of new
pharmaceutical compounds and repositioning existing compounds to develop safer,
more effective and less toxic cancer treatments;
 
WHEREAS, the Company desires and intends to employ the Employee as Chief
Operating Officer pursuant to the terms and conditions set forth in this
Agreement;
 
WHEREAS, both the Company and the Employee have read and understood the terms
and provisions set forth in this Agreement, and have been afforded a reasonable
opportunity to review this Agreement with their respective legal counsel; and
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of its shareholders to enter into this Agreement in order to
provide sufficient incentive for the Employee.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Employee agree
as follows:


AGREEMENT


1.           Term.  The term of this Agreement shall commence on the Effective
Date and shall end on the date which is the second anniversary of the Effective
Date (the “Initial Term”).  This Agreement is subject to automatic renewal for
successive one year terms, upon the same terms and conditions as set forth
herein, unless either this Agreement is terminated pursuant to Section 5 hereof
or a party gives written notice to the other party of its intent to terminate,
at least six months prior to expiration of the then-current term.  The term of
this Agreement, whether during the Initial Term or any renewal term, shall be
referred to as the “Term.”


2.           Position and Responsibilities.


2.1           Position.  Employee will be employed by the Company to render
services to the Company in the position of Director, Research & Development.  In
that capacity, Employee shall perform such duties and responsibilities as are
normally related to such position in accordance with the standards of the
industry and any additional duties now or hereafter assigned to Employee by the
Company, including, but not limited to, developing the Company’s intellectual
property into commercially marketable products.  Employee shall report directly
to, and be subject to the general direction and control of, the Company’s Chief
Executive Officer.  The Employee shall have the powers, authority, functions,
and responsibilities consistent with being Chief Operating Officer of the
Company.  Employee shall abide by all Company rules, policies, and practices as
adopted or modified, from time to time, in the Company’s sole discretion; and
Employee shall use commercially reasonable efforts to promote the interests of
the Company.
 
 
1

--------------------------------------------------------------------------------

 


2.2           Principal Place of Performance.  Employee shall be based at the
offices of the Company in San Antonio, Texas, where the Company anticipates it
will continue to maintain a principal place of business. Notwithstanding this
principal place of employment, Employee shall engage in such travel as is
necessary or beneficial to the promotion, development, financing, or operation
of the business of the Company.


2.3           Other Activities.  While employed by the Company, Employee shall
devote the majority of his business time, attention, and skill to perform
assigned duties, services, and responsibilities in a diligent, loyal, and
conscientious manner, and shall act at all times in the furtherance of the
Company’s business and interests.  Employee shall not, during the term of this
Agreement:  (a) accept any other employment, or (b) engage, directly or
indirectly, in any other business activity, except those activities already
disclosed during the initial interview process,   (whether or not pursued for
pecuniary advantage) which might interfere with Employee’s duties and
responsibilities hereunder or create a conflict of interest with the
Company.  The foregoing limitations shall not be construed to prohibit Employee
from making personal investments in such form or manner as will neither require
Employee’s services in the operation or affairs of the companies or enterprises
in which such investments are made nor violate the terms of Section 4 hereof.


2.4           No Conflict.  Employee represents and warrants that Employee’s
execution of this Agreement, Employee’s employment with the Company, and the
performance of Employee’s proposed duties under this Agreement shall not violate
any obligations Employee may have to any other employer, person, or entity,
including but not limited to any obligations with respect to proprietary or
confidential information of any other person or entity.  Further, Employee shall
fully indemnify the Company, including but not limited to reasonable attorneys’
fees, costs, and expenses of investigation, for any claim by any third party
that such third party may now have or may hereafter come to have against the
Company, based upon or arising out of any non-competition agreement,
confidentiality agreement, or invention or secrecy agreement between Employee
and such third party which was in existence as of the date of this Agreement.


2.5           No Modification.  Employee understands and agrees that neither his
job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of his employment with the
Company.


 
2

--------------------------------------------------------------------------------

 
 
3.           Compensation and Benefits.


3.1         Base Salary.  In consideration of the services to be rendered under
this Agreement, the Company shall pay Employee an initial salary equal to
$120,000 per year (“Base Salary”) in equal installments in accordance with the
Company’s standard payroll practices (but not less than monthly).  Such Base
Salary shall be subject to such withholding or deductions as may be mutually
agreed between the Company and Employee or as otherwise required by
law.  Employee’s Base Salary will be reviewed, from time to time, in accordance
with the established procedures of the Company for adjusting salaries for
similarly situated employees and may be increased in the sole discretion of the
Board of Directors of the Company.
 
3.2         Stock Options. The Company shall adopt a stock option plan, subject
to the approval of the Board of Directors of the Company (the “Plan”). Following
the approval of the Plan, Employee shall be eligible to receive options to
purchase shares of the Company’s common stock under the Plan. Such options shall
be subject to the terms of the Plan under which the options are granted and the
terms of the award agreement issued thereafter. The overall stock option grant
to the Employee shall consist of 99,000 options (the “Options”), which shall
vest monthly, on a pro rata basis, over a vesting period of three years and at
an exercise price equal to the closing price of the Company’s common stock on
the date of the grant.


3.3         Change of Control.  In the event of a Change of Control (as defined
below), all unvested Options shall vest and become exercisable immediately and,
unless all such options are cashed-out in the Change of Control transaction,
shall remain exercisable for a period of not less than 360 days, regardless of
whether Employee’s employment is terminated.


 
(i)
For purposes of this Agreement, a “Change of Control” shall mean (A) the
acquisition, directly or indirectly, following the date hereof by any person (as
such term is defined in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities if such
person or his or its affiliate(s) does not own in excess of 50% of such voting
power on the date of this Agreement, or (B) the disposition by the Company
(whether direct or indirect, by sale of assets or stock, merger, consolidation
or otherwise) of all or substantially all of its business and/or assets in one
transaction or series of related transactions (other than a merger effected
exclusively for the purpose of changing the domicile of the Company).




 
(ii)
Notwithstanding Section 3.3(i) above, no transaction shall be considered a
Change of Control under this Agreement, and no Options shall vest, pursuant to
this Section 3.3 if (A) the Company’s stockholders existing prior to such
transaction(s) hold in the aggregate more than 50% of the securities or assets
of the surviving or resulting company; or (B) if made in connection with a
private placement of securities of the Company in connection with a financing of
the Company’s on-going operations; or (C) for any transaction ascribing a
valuation to the Company of less than $1,000,000; provided, however, that such a
transaction may be considered as part of a series of transactions that gives
rise to a Change of Control pursuant to Section 3.3.



3.4         Fringe Benefits.  Employee shall be entitled to participate in the
benefit plans that the Company generally makes available to its employees or
other Employees.  The Company reserves the right to terminate any benefit plan
for any reason or no reason whatsoever. Employee shall be entitled to four weeks
paid vacation each year.
 
 
3

--------------------------------------------------------------------------------

 


3.5           Business Expenses.  Throughout the Term of Employee’s employment
hereunder, the Company shall reimburse Employee for all reasonable and necessary
travel, entertainment, promotional, and other business expenses that may be
incurred by Employee in the course of performing Employee’s duties.  Authorized
expenses shall be reimbursed by the Company in accordance with policies and
practices adopted, from time to time, by the Company concerning expense
reimbursement for employees and shall be reimbursed upon timely presentation to
the Company of an itemized expense statement with respect thereto, including
substantiation of expenses incurred and such other documentation as may be
required by the Company’s reimbursement policies from time to time and in
accordance with Internal Revenue Service guidelines.


3.6           No Other Compensation or Benefits; Payment.  The compensation and
benefits specified in this Section 3 shall be in lieu of any and all other
compensation and benefits. Payment of all compensation and benefits to Employee
hereunder shall be made in accordance with the relevant Company policies in
effect from time to time to the extent the same are consistently applied,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes and other withholdings.


4.           Inventions and Proprietary Information; Prohibition on Third Party
Information.


4.1           Employee Confidential Information Agreement.  Employee shall sign
and be bound by the terms of the Confidential Information Agreement, annexed
hereto as Exhibit 4.1, the execution of which is a condition precedent to
Employee’s employment with the Company.


4.2           Non-Disclosure of Third Party Information.  Employee represents
and warrants and covenants that Employee shall not, at any time, disclose to the
Company, or use, or induce the Company to use, any proprietary or confidential
information or trade secrets of others, including, but not limited to, any
proprietary information or trade secrets, if any, of any former employer if such
disclosure or use would violate an obligation of Employee or applicable
law.  Any violation of this provision shall be grounds for Employee’s immediate
termination for Cause (as defined below). Employee further specifically and
expressly acknowledges that no officer or other employee or representative of
the Company has requested or instructed Employee to disclose or use any such
third party proprietary or confidential information or trade secrets.


4.3           Inventions and Patents.  All processes, inventions, patents,
computer software, copyrights, trademarks and other intangible rights or
intellectual property that may be conceived or developed by Employee during the
Term, either alone or with others, made or conceived by him shall remain the
sole property of Company.
 
 
4

--------------------------------------------------------------------------------

 


5.           Termination; Rights and Obligations on Termination.


5.1          Reasons for Termination of Agreement.  This Agreement and
Employee’s employment may be terminated in any one of the followings ways:


5.1.1      Death.  The death of Employee shall immediately and automatically
terminate this Agreement.  The Company shall pay to the Employee’s estate any
accrued, but unpaid, Base Salary through the date of termination.  Other than
the benefits described above, no further compensation or benefits shall be due
or owing upon the Employee’s death.


5.1.2      Disability.  If, as a result of incapacity due to physical or mental
illness or injury, Employee shall have been unable, after reasonable
accommodation by the Company (as such term is defined in the Americans With
Disabilities Act of 1990), to perform Employee’s duties hereunder for three
consecutive months, then the Company may terminate Employee’s employment
hereunder immediately upon written notice at the end of the three month
period.  Upon termination as a result of disability, the Company shall, for the
three month period immediately following the Employee’s termination, continue to
pay the Employee’s Base Salary and shall provide (at Company’s expense) health
insurance coverage to Employee and his spouse and dependent children.  Other
than the benefits described above, no further compensation or benefits shall be
due or owing upon the Employee’s termination.


5.1.3      Cause.  The Company may terminate this Agreement immediately upon
written notice to Employee for “Cause,” which shall include, but not be limited
to, in the Company’s reasonable but sole discretion, the following:  (i)
Employee’s willful, material, and irreparable breach of this Agreement; (ii)
Employee’s gross negligence in the performance of any of Employee’s material
duties and responsibilities hereunder;  (iii) Employee’s intentional
non-performance (other than by reason of disability or death) of any of
Employee’s material duties and responsibilities hereunder or of any reasonable,
lawful instructions from the Chief Employee Officer or Board of Directors of the
Company continuing for ten days after receipt by Employee of written notice of
the need to cure; (iv) Employee’s dishonesty, disloyalty, fraud, disappearance,
neglect of duties, unprofessional conduct, acts of moral turpitude, or
intentional or felonious misconduct with respect to the business or affairs of
the Company which the Board of Directors of the Company determines in good faith
has been or is likely to be injurious to the interest, property, operations,
business, or reputation of the Company; (v) Employee’s conviction of a felony;
or (vi) Employee’s violation of any provision of this Agreement.  In the event
of a termination for Cause, as enumerated above, Employee shall receive no
severance compensation.


5.1.4      Without Cause.  At any time after Employee’s commencement of
employment, the Company may, without Cause, terminate this Agreement and
Employee’s employment, effective 30 days after written notice is provided to
Employee.  In the event Employee is terminated by the Company without Cause, the
Company shall continue to pay the Employee the Base Salary (assuming that
Employee would receive no further increases in his Base Salary after his
termination of employment) for a period of three months from the date of
termination.  Additionally, the Company shall provide Employee with continued
life insurance and health care coverage (at the Company’s expense) that is
substantially equivalent to the coverage that was provided to the Employee prior
to the Employee’s termination for the one-year period following the date of the
Employee’s termination without cause.
 
 
5

--------------------------------------------------------------------------------

 


5.1.5      Change of Control Termination.  As soon as reasonable prior to any
event constituting a Change of Control, but no later than 31 days prior thereto,
the Company shall advise Employee of this pending occurrence (the “Change of
Control Notice”).  Employee shall then have 31 days from the date of the Change
of Control Notice to discuss, negotiate and confer with any successor entity
regarding the terms and conditions of Employee’s continued employment with the
successor Company following a Change of Control.  If Employee, acting
reasonably, is unable to reach an agreement through good faith negotiations with
any successor to the Company during such 31 day period, then Employee may elect
(the “Change of Control Termination Option”) to terminate his employment with
the Company and receive the payments outlined in Section 5.1.4 hereof.


5.1.6      Release.  Except for any accrued obligations, the severance payments
described in Section 5 will be provided to Employee only if the following
conditions are satisfied:  (i) Employee agrees to continue to be bound by and
complies with all surviving provisions of the confidentiality and/or non-compete
provisions of this Agreement; and (ii) Employee executes and delivers to the
Company, and does not reasonably revoke, a full general release, in a form
acceptable to the Company, releasing all claims, known or unknown, that Employee
may have against the Company, and any subsidiary or related entity, their
officers, directors, employees and agents, arising out of or any way related to
Employee’s employment or termination of employment with the Company.


5.1.7      Resignation or Retirement by Employee.  If Employee resigns, retires,
or otherwise terminates employment voluntarily, Employee shall receive no
severance compensation.


5.1.8      Superseding Agreement.  This Agreement shall be terminated
immediately and automatically if the parties enter into another employment
agreement which supersedes this Agreement.  In the event the parties enter into
a superseding agreement, no severance pay or other compensation shall be due to
Employee with respect to the termination of this Agreement.


5.2          Survival and Continuing Obligations.  Upon termination of this
Agreement, Employee shall be entitled to receive all compensation earned and all
reimbursements due through the effective date of termination.  Additional
compensation subsequent to termination, if any, will be due and payable to
Employee only to the extent and in the manner expressly provided in this Section
5.  Employee shall cooperate with the Company in the winding-up of pending work
on behalf of the Company and the orderly transfer of work to other
employees.  Employee shall also cooperate with the Company in the defense of any
action brought by any third party against the Company that relates to Employee’s
employment by the Company.  All other rights and obligations of the Company and
Employee under this Agreement shall cease as of the effective date of
termination; except that the Company’s obligations under Section 5 herein and
Employee’s obligation and other matters under Sections 4, 6, 7, and 8 herein
shall survive such termination in accordance with their terms.
 
 
6

--------------------------------------------------------------------------------

 


6.           Use and Return of Company Property.  Employee acknowledges the
Company’s proprietary rights and interests in its tangible and intangible
property.  Accordingly, Employee agrees that upon termination of Employee’s
employment with the Company, for any reason, and at any time, Employee shall
deliver to the Company all Company property, including: (a) all documents,
contracts, writings, disks, diskettes, computer files or programs,
computer-generated materials, information, documentation, or data stored in any
medium, recordings and drawings pertaining to trade secrets, proprietary or
confidential information, or other inventions and works of the Company; (b) all
records, designs, plans, sketches, specifications, patents, business plans,
financial statements, accountings, flow charts, manuals, notebooks, memoranda,
lists, and other property delivered to or compiled by Employee, by or on behalf
of the Company or any of its representatives, vendors, or customers which
pertain to the business of the Company, all of which shall be and remain the
property of the Company, and shall be subject, at all times, to its discretion
and control; (c) all equipment, devices, products, and tangible personal
property entrusted to Employee by the Company; and (d) all correspondence,
reports, records, notes, charts, advertisement materials, and other similar data
pertaining to the business, activities, or future plans of the Company, in the
possession, custody, or control of Employee, in whichever form held (including
all copies or embodiments thereof), shall be delivered promptly to the Company
without request by it.  Employee shall certify to the Company, in writing,
within five business days of any written request by the Company, that all such
materials have been returned to the Company.


7.           Disclosure of Relationships or Agreements.  After termination,
Employee shall not disclose the specific terms of the Company’s relationships or
agreements with its respective vendors, financiers, or customers that are not
publicly known, whether in existence or proposed, to any person, firm,
partnership, corporation, or business for any reason or purpose whatsoever.


8.           Non-Competition and Non-Solicitation.


8.1           Covenant Not To Compete.   Employee hereby acknowledges and agrees
that, during the term of Employee’s employment with the Company:  (i) the
Company has expended and will continue to expend considerable time, expense, and
organizational resources to develop and maintain its reputation and good-will in
the industry and among its customers and clients and prospective customers and
clients; (ii) the Company will rely upon the reputation and good-will it has
established to successfully continue its business; (iii) the Company will
entrust such reputation and good-will to Employee during the term of Employee’s
employment and will provide Employee with opportunities to become acquainted
with the Company’s customers, clients, suppliers, licensees, business partners,
employees, contractors, and agents, to establish business relationships with
them, and to have access to records detailing their business activities with the
Company; (iv) Employee has become, and will continue to become, familiar with
the Company’s trade secrets and with other Confidential Information, as defined
in Exhibit 4.1; (v) Employee’s services to the Company have been and will
continue to be unique in nature and of extraordinary value to the Company; and
(vi) the Company would be irreparably damaged if Employee were to provide
similar services, or reveal trade secrets or Confidential information, to any
person or entity competing with the Company or engaged in a similar
business.  Accordingly, Employee agrees as follows:
 
 
7

--------------------------------------------------------------------------------

 


8.1.1      For a period of one year immediately following the termination of
Employee’s employment, regardless of whether Employee’s termination is voluntary
or involuntary, with or without cause, Employee shall not engage as an officer,
director, partner, consultant, managerial employee, agent, principal, individual
owner or proprietor, or otherwise, either for himself or on behalf of any other
person, firm, partnership, corporation, association, or other entity, in any
development, planning, marketing, sales, management, research or operational
activities in any business engaged in the development of compound classes or
technology platforms that the Company was actively involved with during the
period of the Employee’s employment.


8.2          Non-Solicitation.  Employee acknowledges and agrees that the
Company would be irreparably damaged if Employee were to disrupt the Company’s
relationships with its employees, contractors, consultants, agents, or customers
for purposes of engaging in unfair competition with the Company.  Accordingly,
Employee agrees as follows:


8.2.1      During Employee’s employment and for a period of one year immediately
following the termination of Employee’s employment, regardless of whether
Employee’s termination is voluntary or involuntary, with or without cause,
Employee shall not, either for himself or on behalf of or in conjunction with
any other person, partnership, corporation, organization, or other entity,
either solicit, divert, induce, or attempt to solicit, divert, or induce, any
employee, contractor, consultant, or agent of the Company to sever or alter his,
her, or its relationship with the Company, its divisions, subsidiaries, or
affiliates, or otherwise interfere with or disrupt the Company’s relationship
with any of its employees, contractors, consultants, or agents.


8.2.2      During Employee’s employment and for a period of one year immediately
following the termination of Employee’s employment, regardless of whether
Employee’s termination is voluntary or involuntary, with or without cause,
Employee shall not solicit, contact, divert, induce, or attempt to solicit,
contact, divert, or induce, any actual or prospective customer or client of the
Company with whom Employee has had material contact (as defined below) during
the 12 month period immediately preceding the termination of Employee’s
employment to sever or alter his, her, or its relationship with the Company or
its subsidiaries, divisions, or affiliates (including, without limitation,
making any negative statements or communications concerning the Company).  For
purposes of this section, “material contact” exists between Employee and an
actual or prospective customer or client of the Company if Employee:  (i)
personally dealt with such customer or client; (ii) coordinated or supervised
dealings with such customer or client; or (iii) obtained Confidential
Information about such customer or client in the ordinary course of business
through  Employee’s association with the Company; provided that “material
contact” shall not exist if Employee had a relationship with such customer or
client that predates Employee’s employment with the Company and such customer or
client became a customer or client of the Company without Employee using the
resources or goodwill of the Company.  The restriction contained in this section
shall not prevent Employee from accepting business from customers or clients or
prospective customers or clients of the Company who transfer their business in
the absence of any conduct on the part of Employee that violates this covenant
not to solicit.
 
 
8

--------------------------------------------------------------------------------

 


8.3           Reasonable Restrictions.  Employee hereby acknowledges and agrees
that the limits on his ability to engage in activities that are competitive with
the Company, as defined above, are warranted in order to protect the Company’s
trade secrets and Confidential Information, and further, are warranted to
protect the Company in developing and maintaining its reputation, goodwill, and
status in the marketplace.  Employee specifically agrees that the time period
and nature of the restrictions set forth in Sections 8.1 and 8.2 are reasonable
and necessary to protect the Company’s legitimate business interests and do not
impose any limitations greater than those necessary to protect those interests.


8.4           Remedies.   Employee hereby acknowledges and agrees that the
services Employee has rendered and will continue to render to the Company are of
a special and unique character, which gives this Agreement a peculiar value to
the Company, and further acknowledges and agrees that the loss of those services
to a direct competitor or the direct competition by Employee against the Company
cannot be reasonably or adequately compensated for by damages in an action at
law.  Employee further acknowledges and agrees that any breach or threatened
breach by Employee of any provision of Sections 4,6,7, or 8 of this Agreement
shall cause irreparable harm to the Company, which harm cannot be reasonably or
adequately compensated for by damages in an action at law.  Accordingly, without
prejudice to the rights and remedies otherwise available to the Company,
Employee agrees that, in addition to any other right or remedy the Company may
have, the Company shall be entitled to a temporary restraining order and to a
preliminary and permanent injunction enjoining or restraining the breach or
threatened breach of this Agreement by Employee, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security.  Employee acknowledges and agrees that the preceding remedies shall be
in addition to any and all other rights available to the Company at law or in
equity.  The failure of the Company to promptly institute legal action upon any
breach of this Agreement shall not constitute a waiver of that or any other
breach hereof.  Employee agrees to pay any and all court costs, attorneys’ fees,
and related expenses incurred by the Company in successfully enforcing any
provision of this Agreement, including without limitation, obtaining the
injunctive relief provided by this provision.


9.           Indemnification; Insurance.


9.1           Indemnification of Employee.   Except as otherwise provided in
this Agreement or by applicable law, in the event Employee is made a party to
any threatened, pending, or contemplated action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (other than an action by the
Company against Employee), by reason of the fact that Employee is or was
performing services under this Agreement, then the Company shall indemnify
Employee against all expenses (including attorneys’ fees), judgments, fines, and
amounts paid in settlement, as actually and reasonably incurred by Employee in
connection therewith, except that nothing in this Section shall in any way
relieve Employee of his obligation to the Company contained in Section 2.4
hereof.  In the event that both Employee and the Company are made a party to the
same third party action, complaint, suit, or proceeding, the Company will engage
competent legal representation, and Employee will use the same representation,
provided that if counsel selected by the Company shall have a conflict of
interest that prevents such counsel from representing Employee, then the Company
may engage separate counsel on Employee’s behalf, and subject to the provisions
of this Section 9, the Company will pay all attorneys’ fees of such separate
counsel.  Further, while Employee is expected at all times to use commercially
reasonable efforts to discharge Employee’s duties under this Agreement, Employee
cannot be held liable to the Company for errors or omissions made in good faith
and in a manner Employee reasonably believed to be in, or not opposed to, the
best interests of the Company, except where Employee has exhibited gross,
willful, or wanton negligence or misconduct, or has performed criminal or
fraudulent acts that he had no reasonable cause to believe were unlawful and
that materially damage the Company.
 
 
9

--------------------------------------------------------------------------------

 


9.2           Indemnification of Company.   Employee covenants and agrees to
defend, indemnify and hold Company harmless, from and against any damages,
including, without limitations, penalties, settlements, claims, liabilities,
attorneys’ fees and court costs, arising out of or resulting from:  (i) any
inaccuracy in or breach of any representation, warranty, covenant or agreement
made by Employee in this Agreement; (ii) the failure of Employee to perform or
observe fully any covenant, agreement or provision to be performed or observed
by it pursuant to this Agreement; or (iii) any reckless, tortious, malicious or
criminal act of Employee, including, without limitations, acts of omission in
which there was a duty to disclose or warn Company.


9.3           Insurance Provided by Company.   As soon as practicable after the
Effective Date, the Company shall obtain a directors and officers liability
insurance policy covering all directors and officers of the Company, including
Employee, which insurance policy shall provide adequate insurance coverage for
each of such persons, as shall be approved by the Board of Directors of the
Company.


10.          Assignment; Binding Effect.  Employee understands that Employee has
been selected for employment by the Company on the basis of Employee’s personal
qualifications, experience, and skills.  Employee shall have no right to assign
and shall not assign or purport to assign any portion of Employee’s performance
or any other rights or obligations under this Agreement.  This Agreement may not
be assigned or transferred by the Company, provided that nothing in this
Agreement shall prevent the consolidation, merger, or sale of the Company or a
sale of any or all or substantially all of its assets or the assignment of this
Agreement pursuant thereto.  Subject to the foregoing restriction on assignment
by Employee, this Agreement shall be binding upon, inure to the benefit of, and
be enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns.


11.          Additional Provisions.


11.1           Amendments; Waivers; Remedies.  This Agreement may not be
amended, and no provision of this Agreement may be waived, except by a writing
signed by Employee and by a duly authorized representative of the
Company.  Failure to exercise any right under this Agreement shall not
constitute a waiver of such right.  Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches.  All rights or
remedies specified for a party herein shall be cumulative and in addition to all
other rights and remedies of the party hereunder or under applicable law.
 
 
10

--------------------------------------------------------------------------------

 
 
11.2           Notices.  Any notice, request, instruction, or other document
required by the terms of this Agreement, or deemed by any of the Parties hereto
to be desirable, to be given to any other party hereto shall be in writing and
shall be given by personal delivery, overnight delivery, mailed by registered or
certified mail, postage prepaid, with return receipt requested, or sent by
facsimile transmission to the addresses of the Parties as follows:


 
Company’s Notice Address:
OncoVista Innovative Therapies, Inc.

14785 Omicron Drive, Suite 104
San Antonio, Texas 78245-3222
Telephone:  (210) 677-6000
Facsimile:  (210) 677-6001


 
Employee’s Notice Address:
Tamas Bakos

9230 Camborne
San Antonio, Texas 78250
Telephone:  (210) 509-0514


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.  If notice is given by facsimile transmission
in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of delivery if during business hours and
if not during business hours, at the next business day after delivery, provided
a confirmation is obtained by the sender.


11.3           Severability.  If any provision of this Agreement shall be held
by a court of competent jurisdiction to be invalid, unenforceable, or void, such
provision shall be enforced to the fullest extent permitted by law, and the
remainder of this Agreement shall remain in full force and effect.  In the event
that the time period or scope of any provision is declared by a court of
competent jurisdiction to exceed the maximum time period or scope that such
court deems enforceable, then such court shall reduce the time period or scope
to the maximum time period or scope permitted by law.


11.4           Taxes.  Any income taxes required to be paid in connection with
the payments due hereunder, shall be borne by the party required to make such
payment.  Any withholding taxes in the nature of a tax on income shall be
deducted from payments due, and the party required to withhold such tax shall
furnish to the party receiving such payment all documentation necessary to prove
the proper amount to withhold of such taxes and to prove payment to the tax
authority of such required withholding.


11.5           Governing Law.  The validity, interpretation, enforceability and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Texas, without regard to conflict of laws
principles.
 
 
11

--------------------------------------------------------------------------------

 


11.6           Exclusive Jurisdiction and Venue.   Each of the parties hereto
irrevocably submits to the sole and exclusive jurisdiction and venue of the
state and federal courts of the State of Texas located in Bexar County and the
Federal Courts of the United States of America located in the Western District
of Texas, San Antonio Division, for the purposes of any suit, action, or other
proceeding arising out of this Agreement or any transaction contemplated hereby.


11.7           Interpretation.  This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any
party.  Sections and section headings contained in this Agreement are for
reference purposes only, and shall not affect, in any manner, the meaning or
interpretation of this Agreement.  Whenever the context requires, references to
the singular shall include the plural and the plural the singular.


11.8           Survival.  All of those portions of this Agreement that require
performance by Employee or the Company following termination of Employee’s
employment hereunder shall survive any termination of this Agreement.


11.9           Counterparts; Facsimile.  This Agreement may be executed in
several counterparts (including by means of facsimile signature pages), each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.


11.10         Authority.  Each party represents and warrants that such party has
the right, power, and authority to enter into and execute this Agreement and to
perform and discharge all of the obligations hereunder, and that this Agreement
constitutes the valid and legally binding agreement and obligation of such party
and is enforceable in accordance with its terms.


11.11         Entire Agreement.  This Agreement (including the Exhibits attached
hereto, which are incorporated herein by reference) is the final, complete, and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior or contemporaneous representations, discussions,
proposals, negotiations, conditions, communications, and agreements, whether
written or oral, between the parties relating to the subject matter hereof and
all past courses of dealing or industry custom.  No oral statements or prior
written material not specifically incorporated herein shall be of any force and
effect, and no changes in or additions to this Agreement shall be recognized
unless incorporated herein by amendment, as provided herein (such amendment to
become effective on the date stipulated therein).


11.12         Employee Acknowledgment.  Employee acknowledges that, before
signing this Agreement, Employee was advised of his right to consult with an
attorney of his choice to review this Agreement and that Employee had sufficient
opportunity to have an attorney review the provisions of this Agreement and
negotiate its terms.  Employee further acknowledges that Employee had a full and
adequate opportunity to review this Agreement before signing it; that Employee
carefully read and fully understood all the provisions of this Agreement before
signing it, including the rights and obligations of the parties; and that
Employee has entered into this Agreement knowingly and voluntarily.
 
 
12

--------------------------------------------------------------------------------

 


11.13           Attorneys’ Fees.  In the event any party hereto shall commence
legal proceedings against the other to enforce the terms hereof, or to declare
rights hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover from the losing party its costs of suit, including reasonable attorneys’
fees, as may be fixed by the court.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
COMPANY:
     
OncoVista Innovative Therapies, Inc.
     
[sig3.jpg]
 
Signature
     
Name Printed: Alexander L. Weis, Ph.D.
     
EMPLOYEE:
         
Signature
     
Name Printed: Tamas Bakos



 
13

--------------------------------------------------------------------------------

 